Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-12 are pending.  Claims 1, 11, and 12 are independent.

Objection to Claims
2.	Claims 1-12 are objected to because of the following:
	Claims 1, 11, and 12, line 9, “a upper” should read – an upper --;
		the last paragraph (limitation) of page 47 and the first two paragraphs (limitations) of page 48, line 2 of each of the three paragraphs, “cause” should read – causing --; and
		the third paragraph of page 48 that starts with “a detection unit”, lines 2, 5, and 8, “is” should be changed to – being an attitude – or the like, to make the claim language grammatical.

	Claim 11, line 9, “a upper” should read – an upper --;
		the paragraph that flows from page 53 to page 54, and the first complete paragraph of page 54, line 2 of each of the two paragraphs, “cause” should read – causing --; and
		the second complete paragraph of page 54 that starts with “a detection unit”, lines 2 and 5, “is” should be changed to – being an attitude – or the like to make the claim language grammatical.

		each of the two paragraphs that start with “a first engaged portion” and “a second engaged portion”, respectively, line 2, “cause” should read – causing --; and
		the last line of page 55 and line 3 of page 56, “is” should be changed to – being an attitude” or the like to make the claim language grammatical;

	Claims 2-10 are objected to as being dependent on objected claim 1.

	Claim 7/1, lines 2-9 are already included in claim 1.

Rejection under 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Double-Patenting Rejection, Obviousness-Type
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9/2/1 of U.S. Patent No. 11019231 in view of Westcott (US 2007/0188818 A1).  Westcott was cited in the IDS filed 08/29/2019.

	Regarding claim 11, all claim limitations, except the following, are found in patent claim 9/2/1 (claim chain):
	“a reader that reads an image on the medium supplied from the supply unit”.

	The following limitations of claim 11 are found in patent claim 1:
“an apparatus main body ……” (see patent claim 1, col. 17, line 45);

“a support member that supports the apparatus main body, the support member having a support portion that supports the lower unit” (patent claim 1 further recites “a mounting surface to which the apparatus main body is mounted”, see col. 17, lines 50-51, and since, according to patent claim 9 at col. 18, lines 57-59, the lower unit is included in the apparatus main body, the mounting surface of patent claim 1 also supports the lower unit as claimed in claim 1);
“an engagement member ……” (see patent claim 1, col. 17, line 48);
	“a first engaged portion ……” and “a second engaged portion ……” (see patent claim 1, “a plurality of recess portions ……”, col. 17, lines 47-48);
	“a detection unit ……” (see “a plurality of detection units” of patent claim 1, col. 17, lines 54-57);
	“a controller ……” (see patent claim 1, col. 17, line 58); and
	the last limitation of the claim “wherein the second inclination angle is closer to a vertical angle than the first inclination angle”, is found in claim 2 (see patent claim 2, col. 18 top).

	With respect to the claimed “a reader” missing from patent claim 9/2/1, Westcott discloses a reader (34) that reads an image on the medium supplied from a supply unit (Fig. 2). 

.

Allowable Subject Matter
7.	Claims 1-10 and 12 are not rejected in a double patenting rejection of any type. 

8.	The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 1, the last limitation “wherein the third inclination angle is closer to a horizontal angle than the first inclination angle” is claimed in patent claim 3/2/1, which is not in the patent claim chain 9/2/1, and therefore, the patent claims do not include the last limitation of claim 1.  Such a combination of limitations of claim 1 is not taught by the prior art of record.  Claim 1 would be allowable if rewritten to overcome the objections addressed above.
	Claims 2-10 depend on claim 1.

	With respect to claim 12, because the claim defines “the third inclination angle” to be an inclination angle “closer to a horizontal angle than the first inclination angle”, the “third inclination angle” cannot be interpreted to be met with the “second inclination angle” of patent claim 2 of patent claim chain 9/2/1, and because the claim limitation “the third inclination angle is closer to the horizontal angle than the first inclination angle” is recited in patent claim 3 of patent claim chain 3/2/1 and not in the patent claim .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
9.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kaneko et al. (US 2018/0257895 A1), adjustable document tray at different angles with respect to apparatus main body.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674